          Case 1:20-cv-07172-AJN Document 11
                                          10 Filed 12/02/20
                                                   11/30/20 Page 1 of 2

                                                                                             7 Times Square
                                                                                                   21st Floor
                                                                                        New York, NY 10036
                                                                                            T: 212-808-0700
                                                                                            F: 212-808-0844




                                                                       WRITER’S DIRECT DIAL & EMAIL ADDRESS
                                                                                                917-369-8886
                                                                                     kmweber@norris-law.com


                                        November 30, 2020

VIA ECF
The Honorable Alison J. Nathan, U.S.D.J.                                                            12/2/20
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007

               Re:     Axens North America, Inc. v. Duro Felguera Caldereria Pesada SA,
                       a/k/a DF Caldereria Pesada, S.A.
                       Civil Action No.: 1:20-cv-07172-AJN

Dear Judge Nathan:

        This firm represents Plaintiff Axens North America, Inc. (“Plaintiff”) in the above-
referenced matter. Plaintiff writes to provide the Court with an update on the status of this matter,
and to respectfully request an adjournment of the initial pre-trial conference in this matter, which
is currently scheduled for December 11, 2020, at 3:00 p.m.

         By way of background, since the filing of the Complaint in September, Plaintiff has
proceeded with attempting to serve the defendant, Duro Felguera Caldereria Pesada SA
(“Defendant”), via the Hague Convention. It is our information that the Defendant is located in
Spain. On or about September 25, 2020, Plaintiff submitted its request for service and a package
of materials to the Spanish Central Authority for processing. Once the Central Authority processes
its package, it will be forwarded to a judge within the judicial territory where the documents will
ultimately be served. Plaintiff is coordinating with counsel located in Spain regarding this process
and has been advised that it is customary for service to take some time. Unfortunately, due to the
current COVID-19 pandemic, Plaintiff believes this process may understandably be even further
delayed.

        To date, Plaintiff has continued to follow up on the status of its attempted service on
Defendant in Spain. On October 14, 2020, the Central Authority confirmed receipt of Plaintiff’s
package of materials which were then awaiting processing and further confirmed that it was several
months behind in processing all such materials. Since that time, Plaintiff has not received any
further substantive updates from the Central Authority and believes its package of materials
currently awaits processing by the Spanish Central Authority in Madrid.


               BRIDGEWATER, NJ          |   NEW YORK, NY      |   ALLENTOWN, PA

                               WWW.NORRISMCL AUGHLIN.COM
           Case 1:20-cv-07172-AJN Document 11
                                           10 Filed 12/02/20
                                                    11/30/20 Page 2 of 2

The Honorable Alison J. Nathan, U.S.D.J.
November 30, 2020
Page 2 of 2

         In addition, Plaintiff has provided Defendant with notice of the initial pre-trial conference
via email at multiple email addresses previously used to correspond with Defendant. As recently
as July 20, 2020, Defendant’s representatives successfully corresponded with Plaintiff’s
representatives via the emails used. Further, none of the emails sent to Defendant’s representatives
concerning the upcoming initial pre-trial conference have been returned as undeliverable, and
Plaintiff’s communication with Defendant’s representatives seeking a meet and confer prior to the
initial conference has gone unanswered.

         Given these circumstances, and unless Defendant’s representatives cooperate in good faith
in a timely meet and confer and plan to appear at the conference1, Plaintiff believes that it makes
sense to adjourn the currently scheduled December 11, 2020 initial pre-trial conference and
respectfully requests that the Court so order same. In addition, Plaintiff respectfully requests that
it be permitted to provide the Court with a further status update on its service efforts in sixty (60)
days. Although Plaintiff understands that Federal Rule of Civil Procedure 4(m)’s 90 day service
timing requirement does not apply to Plaintiff’s attempted service on Defendant in Spain, Plaintiff
also respectfully requests that given its circumstances, the Court does not take any action to dismiss
this action or provide any dismissal warning on the docket in the interim.

         If the above is acceptable to this Court, Plaintiff respectfully requests that this Court so
order this letter and adjourn the December 11, 2020 initial pre-trial conference, confirm the
inapplicability of any service timing requirements due to ongoing attempted service in a foreign
country, and permit Plaintiff to file a further status update letter sixty (60) days from the date this
letter is so ordered, after which point the initial pre-trial conference could be rescheduled. Plaintiff
would be happy to provide any further information the Court may require.

         Thank you for your continued time and attention to this matter.


                                                               Respectfully,

                                                               Norris McLaughlin, P.A.

                                                               /s/ Kimbrilee M. Weber

                                                               Kimbrilee M. Weber

Cc: Maria Morales, Duro Felguera (via email)                                              The initial pretrial conference scheduled
   Javier Autillo, Duro Felguera (via email)                                              for December 11, 2020 is hereby
                                                                              12/2/20     adjourned to February 19, 2021 at 3
                                                                                          p.m. Plaintiffs are hereby ORDERED
                                                                                          to provide a status update within 60
                                                                                          days of this Order.
                                                                                          SO ORDERED.

1
 Plaintiff’s counsel is copying this letter to Defendant’s representatives by known e-mail addresses to encourage its
cooperation, and will promptly inform the Court should this occur.
